Mitchell, J.
The application of defendant to have the judgment against him set aside, and for leave to interpose an amended answer, was addressed to the sound legal discretion of the court; and, upon the facts, there is no doubt but that this discretion was properly exercised in denying the application. Defendant’s original answer was palpably sham and frivolous, and did not even suggest the defence which he afterwards sought to interpose, — a fact which he must have known, as he verified the pleading personally. The fact that this answer had been stricken out came to his knowledge within a few days afterwards; he also had notice that judgment would be entered against him; and yet he took no steps in the matter for over two months, and until after he had been brought into court on proceedings supplementary to execution, wdien, for the first time, he sought to interpose a defence based upon an alleged state of facts suspiciously improbable. In view of this, it is unnecessary to consider under what circumstances a party may be entitled to relief from the consequences of ignorance or negligence on part of his attorney.
Order affirmed.